Citation Nr: 1801499	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  11-23 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disabling rating in excess of 10 percent prior to February 4, 2016, and in excess of 30 percent from February 4, 2016 and thereafter for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Marine Corps from September 1965 to September 1968.

This appeal arises before the Board of Veterans' Appeals (Board) from a January 2010 rating decision in which the Department of Veteran Affairs (VA) Montgomery, Alabama, Regional Office (RO) granted entitlement to service connection for PTSD at 10 percent disabling, effective September 3, 2009.  During the pendency of the claim, the RO increased the disabling evaluation to 30 percent disabling, effective February 4, 2016.

In September 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A copy of the transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  Prior to February 4, 2016, the Veteran's PTSD was manifested by symptoms such as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, chronic sleep impairment, depressed mood, anxiety, and mild memory loss.  

2.  After February 4, 2016, the Veteran's PTSD is manifested by symptoms such as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, chronic sleep impairment, depressed mood, anxiety, and mild memory loss.  




CONCLUSIONS OF LAW

1.  Prior to February 4, 2016, the criteria for an initial rating of 30 percent disabling, but not higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  After February 4, 2016, the criteria for a rating in excess of 30 percent disabling for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

INCREASED RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate Diagnostic Codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in September 2009.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several Diagnostic Codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran was rated at 10 percent disabling prior to February 4, 2016 and 30 percent disabling afterward under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders (General Rating Formula), a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name).  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the General Rating Formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran asserts that his symptoms of PTSD are such that they warrant a disabling rating in excess of 10 percent prior to February 4, 2016, and in excess of 30 percent disabling from February 4, 2016 and after.

Turning to the evidence of record, in a March 2009 private medical opinion, an examiner reported that the Veteran had been his patient for years.  The examiner went on to state that the Veteran had a history of hypertension, insomnia, and PTSD, which had been progressively worsening.  The examiner further stated that it would be advisable for him to come out of work.

In October 2009, the Veteran was afforded a VA examination.  The Veteran reported that he had been on medication approximately 12 years ago for depression and sleep problems.  The Veteran also reported that he had been a little depressed since he'd been off his job.  The Veteran noted that depression exacerbated on rainy days when he was not able to get out.  The Veteran stated he had lost 13 pounds in the past six months.  He went on to state that he had been eating less since being off work.  The Veteran reported that he kept himself busy with lawn care and house chores.  The Veteran stated that he felt his activity level may have picked up.  The Veteran denied significant depression.  He reported no current or historical suicidal ideation, intent, or plan.  

The examiner reported symptoms of efforts to avoid thoughts feelings or conversations associated with the trauma, efforts to avoid activities, places, or people that aroused recollections of the trauma, and restricted range of affect.  The examiner also reported persistent symptoms of increased arousal, such as difficulty falling or staying asleep, and irritability or outbursts of anger.  The examiner stated that the Veteran's PTSD symptoms appeared to minimally meet the criteria for a diagnosis at the time.  The examiner further stated that the Veteran had minimal psychosocial functioning impairment attributable to PTSD, and he was not considered unemployable due to PTSD.

VA mental health records from 2009 to 2011 indicate that the Veteran reported increased symptoms, including memories and nightmares started during the time he was working on his stressors for his VA claim.  The records also state that, during this time, the Veteran reported situational stress involving financial concerns, family members, and stressors at church.  The Veteran consistently denied hallucinations, and suicidal and homicidal thoughts.  

In an August 2011 letter, the Veteran's primary VA mental health provider stated that he treated the Veteran from June 2009 to August 2011.  The examiner noted that when he first saw him, the Veteran was on medical leave from his work pending retirement.  The examiner explained that he was placed on medical leave by a physician who felt that he was having difficulty with stress symptoms.  The examiner stated that the Veteran had since been diagnosed with PTSD.  The examiner reported current symptoms that included irritability, intrusive memories of his traumatic events, insomnia, and social anxiety.  The examiner stated that the Veteran had anxiety in crowds and had avoidant patterns, including being around death.  The examiner further stated that the Veteran's symptoms had been impairing to his efforts to pastor a small church.  The examiner reported that the Veteran continued to have increased startle responses and periods of depression.

In a September 2012 VA mental health record, the Veteran denied any significant or prolonged depression.  The Veteran stated that he got about 6 hours of sleep and felt this was adequate.  The Veteran stated that his wife tells him he has nightmares and fights in his sleep but he does not remember this.  The examiner reported that the Veteran's speech was coherent and goal directed.  The examiner noted that the Veteran's mood was mildly anxious.  The examiner reported that the Veteran's affect was full range and congruent, and his thought process was significant for absence of any overt lethal ideation, overt paranoia, or delusions.  The examiner further reported that there were no perceptual abnormalities in terms of any audio or video hallucinations. The examiner stated that his insight and judgment were intact, his concentration and attention were fair, and his short and long term memory were intact.  The examiner also noted that there was no evidence of any language or gait abnormalities and no evidence of any abnormal voluntary or involuntary motor movements.  The record indicates that the Veteran continued mental health treatment through 2012 to 2014. 

In a July 2014 VA mental health record, the Veteran reported symptoms of decreased energy, anhedonia, and irritability, which he noted was worse after he hurt his leg.  The Veteran also noted that his depression had increased.  The examiner noted a bland affect and dysthymic mood.  The record indicates that the Veteran continued mental health treatment since that time.

In a February 2016 VA examination, the Veteran reported decreased energy, anhedonia, insomnia, and isolating from others.  The Veteran stated that he had had improvement in these symptoms.  The Veteran noted that he always felt better during the warmer months.  The Veteran stated that his family did not understand that he could not tolerate crowds.  He reported that he tried to stay busy and got outdoors as the weather allowed.  The Veteran also reported that he continued to meet with his friends and fellow pastors and deacons for breakfast often.  The Veteran stated that this group was mostly veterans and were very supportive of each other.  The Veteran further reported that he continued to care for his granddaughter when his daughter had to work out of town.  The Veteran reported compliance with medications and denied side effects.  The Veteran denied any suicidal/homicidal ideations, plans or intent.

The examiner observed that the Veteran was neatly dressed with good grooming and hygiene.  The examiner also observed that he was pleasant and cooperative.  The examiner reported that the Veteran experienced avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s), and avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that aroused distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s).  The examiner noted that the Veteran experienced negative alterations to cognition or mood, such as feelings of detachment or estrangement from others, and persistent inability to experience positive emotions.  The examiner further noted that the Veteran experienced marked alterations in arousal and reactivity, such as irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, and sleep disturbance.  The examiner reported that the Veteran had anxiety when he had to do something unexpected or unplanned.  The examiner also reported that the Veteran's family stressors caused anxiety.  The examiner reported that the Veteran denied panic attacks.  The examiner stated that the Veteran experienced symptoms of anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  The examiner summarized the Veteran's impairment as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

In a September 2017 Board hearing, the Veteran stated that he always felt in a state of nervousness and panic.  The Veteran also stated that he had panic attacks when performing chores such as renewing his car tags or when he arrived at stop lights when he was running late.  The Veteran reported that he could not remember directions well, stating that he would have to have maps drawn for him instead of receiving directions verbally because he could not remember past five or six steps.  The Veteran also stated that his youngest child would try to help him by correcting him while he was in the pulpit because he had trouble recalling a name or word.   The Veteran stated that he continued to pastor a church of about twenty-five people.  The Veteran reported, however, that the church deacons and elders worked around him, and that he was no longer able to participate in extra activities.  The Veteran reported that he has had to delegate some of his duties.  The Veteran stated that he was being currently treated for a sleep disorder and was on medication for a mood disorder.  The Veteran reported that he would have nightmares, which he could not remember later, that would cause him to cry out, or call out names from the past.

The Veteran's wife stated that, though she has been married to the Veteran for forty-nine years, she attributed their longevity to her experience in the mental health profession, which gave her more patience with him.  The Veteran's wife stated that the Veteran would have outbursts of screaming and yelling, as if he were in combat at the current moment.  The Veteran's wife reported that she would try to wake the Veteran and calm him.

After consideration of the evidence of record, the Board finds that, throughout the appeals period, the assignment of a 30 percent rating is appropriate.  The evidence of record indicates that the Veteran experienced symptoms of depressed mood, anxiety, panic attacks, irritability and chronic sleep impairment.  Moreover, the Veteran reported mild memory loss, to include forgetting directions and names.  The Veteran also has a history of continuous therapy sessions and medication.  Therefore, the Veteran's symptoms more closely approximate a 30 percent disabling rating. 

While the Veteran has demonstrated some memory impairment and distrubances of motivation and mood, the evidence does not show that the Veteran experiences panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, and/or difficulty in establishing and maintaining effective work and social relationships.  Moreover, while the July 2014 treatment record reported the Veteran experiencing a bland affect, the observation was isolated in nature and attributed to a situational incident caused by hurting his leg.  For these reasons, a 50 percent disabling rating is not warranted.

The evidence indicates that the Veteran has consistently denied suicidal ideation.  Moreover, the Veteran did not experience symptoms of speech intermittently illogical, obscure, or irrelevant.  The Board notes that while the Veteran reported near-continuous nervousness, the evidence does not establish that the Veteran's panic or depression was affecting the ability to function independently, appropriately, and effectively.  Furthermore, the record does not indicate that the Veteran has obsessional rituals, symptoms of spatial disorientation, neglect of personal appearance and hygiene, and/or inability to establish and maintain effective relationships.  While during the February 2016 VA examination, the Veteran reported irritability, the record does not indicate that the Veteran has impaired impulse control.  While the evidence suggests that the Veteran experiences anxiety in stressful situations, the evidence does not establish that the Veteran has difficulty in adapting to stressful circumstances.  Therefore, a 70 percent disabling evaluation is not warranted.

The evidence of record does not show that the Veteran's symptoms produce total occupational and social impairment as to warrant a 100 percent rating.  The Veteran has been able to maintain relationships with his family and church members.  The record also does not establish that the Veteran is in persistent danger of hurting himself or others.  There has also been no evidence of delusions, gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living, or disorientation to time or place.  Moreover, while the Veteran's wife indicated that the Veteran experienced episodes of outbursts of yelling and screaming as if in combat, the record indicates that these nightmares occur while the Veteran is asleep, and the Veteran's medical record indicates that the Veteran consistently denied audio and or hallucinations.  Furthermore, while the record indicates some memory loss, it does not show memory loss so severe that the Veteran forgets the names of close relatives, his own occupation, or his name.  Therefore, a 100 percent rating is not warranted.

In reaching this decision, the Board has considered the Veteran's lay statements and the supporting statements submitted on his behalf.  The Board notes that the Veteran is competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating now assigned.  To the extent he argues his symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that a rating higher than 30 percent is warranted.

Accordingly, the Board finds that a 30 percent initial rating is warranted prior to February 4, 2016, but the evidence of record weighs against a finding of a disabling rating in excess of 30 percent throughout the appeals period.  38 C.F.R. § 4.130.




ORDER

Entitlement to an initial disabling rating of 30 percent, but no higher, prior to February 4, 2016, for PTSD, is granted. 

Entitlement to a disabling rating in excess of 30 percent after February 4, 2016, for PTSD, is denied.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


